     Case 1:13-cr-00304-TWT-JKL Document 139 Filed 11/04/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION



 UNITED STATES OF AMERICA,
                                         CRIMINAL FILE NO.
             v.                          1:13-CR-304-4-TWT
 JUAN SPURLIN
 also known as
 Captain Kirk,
    Defendant.


                                    ORDER

      This is a criminal action.    It is before the Court on the Report and

Recommendation [Doc. 136] of the Magistrate Judge recommending dismissing the

Defendant’s Motion to Vacate Sentence [Doc. 130] without prejudice. No objections

to the Report and Recommendation have been filed. The Court approves and adopts

the Report and Recommendation as the judgment of the Court. The Defendant’s

Motion to Vacate Sentence [Doc. 130] is DISMISSED.

      SO ORDERED, this 3 day of November, 2020.



                               /s/Thomas W. Thrash
                               THOMAS W. THRASH, JR.
                               United States District Judge
